Citation Nr: 9923301	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for actinic keratosis as 
a result of exposure to ionizing radiation.

2. Entitlement to service connection for a blood dyscrasia as 
a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board notes that these issues were 
previously before the Board in June 1998 and have returned 
following a Remand for additional development.  That 
development has been completed and the matters are ready for 
adjudication. 

By a May 1999 rating decision, the RO denied service 
connection for emphysema and service connection for 
emphysema, episodic blindness, blood dyscrasia, leg cramps, 
and poor circulation (also claimed as a cardiovascular 
condition) due to tobacco use during military service and/or 
nicotine dependence.  In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. No competent evidence has been submitted to show that the 
claimed blood dyscrasia and actinic keratosis are related 
to ionizing radiation exposure in-service or any other 
incident during service.  


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a blood 
dyscrasia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The veteran's claim for service connection for actinic 
keratosis is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, an April 1999 statement from the VA Medical 
Center in Tucson, Arizona reflects that Volume I of the 
veteran's medical record is missing.  The VA Form 21-4142 
dated in November 1998 reflects that the veteran received VA 
medical treatment for the period of 1990 to the present.  A 
review of the claims folder reveals that the missing records 
in question span the period of 1990 to April 1991.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has 
considered whether its proceeding to a decision without 
considering those records would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
respect, on review of the medical evidence at hand to include 
private treatment records developed prior to VA treatment and 
contemporaneous to VA treatment, it is noted that VA 
treatment records subsequent to the missing period do not 
reference the earlier VA treatment or rely upon it in 
treating the veteran's complaints.  Furthermore, while the 
veteran may have put VA on notice of these records, he has 
not suggested that they would change the outcome by 
demonstrating that the claimed conditions are service-
connected.  A remand to search for the records at this 
juncture in the face of overwhelming evidence in support of 
the result in this case is not warranted.  Therefore, the 
Board finds that for the purposes of this decision that the 
record on appeal is complete and that the evidence of record 
is adequate to fairly adjudicate the veteran's claim.  

The veteran contends that his blood dyscrasia and actinic 
keratosis resulted from radiation exposure from the atomic 
bombs that were dropped on Japan.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a veteran, while on active 
duty, active duty for training, or inactive duty training, 
participated in a radiation-risk activity, as defined by 
regulation, the following diseases shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (1998) are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d) (1998).  However, a claim 
of service connection is not evaluated unless the person 
claiming VA benefits meets the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 
claim that is well-grounded is plausible, meritorious on its 
own, or capable of substantiation.  Moreau v. Brown, 9 Vet. 
App. 389, 393 (1996).

A review of the claims folder indicates that the RO denied 
the veteran's claims for service connection for a blood 
dyscrasia and actinic keratosis, claimed as due to radiation 
exposure, on the basis that, among other things, these 
conditions were not recognized as radiogenic diseases under 
38 C.F.R. § 3.311(b)(2).  The United States Court of Appeals 
for the Federal Circuit explained that a claimant must be 
given the opportunity to prove that exposure to ionizing 
radiation during service actually caused the claimed 
disability, thereby warranting service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  Combee v. Brown, 
34 F.3d 1039, 1043-44 (1994).  

Subsequent to Combee, the Secretary amended 38 C.F.R. § 3.311 
to allow a claimant to establish direct service connection 
even if the condition is not listed as a radiogenic disease 
under 38 C.F.R. § 3.311.  60 Fed. Reg. 9627-28 (effective 
September 1, 1994; published February 21, 1995).  The 
provisions of 38 C.F.R. § 3.311(b)(4) state that, if a claim 
is based on a disease other than one of the radiogenic 
diseases listed, VA shall nevertheless consider the claim 
under the provisions of § 3.311, provided that the claimant 
has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
(1998) means a disease that may be induced by ionizing 
radiation and shall include the following: All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovary; multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum and lymphomas other than 
Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).  In addition, 
the Board also notes that § 3.311(a) provides that, once it 
is shown that the veteran has a radiogenic disease, 
information will be obtained by the RO in relation to a dose 
assessment from the appropriate defense agency concerning the 
likelihood of exposure under the circumstances claimed.  38 
C.F.R. § 3.311(a)(2) (1998).

The service medical records reflect that the skin was 
evaluated as normal on enlistment and separation.  The 
service medical records are silent for treatment or a 
diagnosis of a blood disorder in-service.  

A September 1968 statement from the Arizona State Hospital 
reflects that the veteran's hematology tests were normal on 
admission for an unrelated condition.  

A medical statement from Dr. Ragsdale reflects that the 
veteran was first seen in August 1983 for keratoacanthoma of 
the right posterior ear.  In November 1983, the right 
posterior ear was treated via cryosurgery.  A biopsy of the 
right bridge of the nose revealed mild actinic keratosis.  In 
December 1983, the right bridge of the nose was well healed 
and the right posterior ear was healing.  In January 1984, 
the right posterior ear was re-biopsied.  The veteran did not 
return for his 3-month or 6-month checkups and did not 
respond to the recall appointment cards sent to him.  The 
statement does not establish the existence of a radiogenic 
disease or that the skin disorder is related to the veteran's 
military service.  

Biopsy reports from Pathology Associates Laboratory dated in 
August 1983, November 1983, and January 1984 reflect that the 
earliest biopsy of the right ear was compatible with 
keratoacanthoma.  The pathologist commented that a definitive 
diagnosis required clinical correlation.  A well-
differentiated keratinizing squamous cell carcinoma could not 
be histologically excluded.  The November 1983 biopsy report 
of the bridge of the nose reflects no malignant features were 
identified.  The pathological diagnosis included mild actinic 
keratosis, skin of the right bridge of the nose.  The January 
1984 biopsy report of the right ear reflects mild non-
specific chronic inflammation in the dermis.  The 
pathological diagnosis reflects negative for residual 
keratoacanthoma.  

In pertinent part, treatment records from the office of Dr. 
Gabroy for the period of October 1991 to October 1993 reflect 
that the veteran was evaluated and treated for blood 
dyscrasia, secondary erythrocytosis, and hepatomegaly.  
Coincidental to these diagnoses, the veteran underwent 
phlebotomy on multiple occasions for a high blood count.  Dr. 
Gabroy also noted that the veteran was being evaluated by a 
dermatologist as early as February 1992.  These records are 
silent as to a diagnosis of a radiogenic disease or a nexus 
to military service.  A December 1991 note reflects blood 
dyscrasia and bears Dr. Gabroy's address, nothing more.  

An April 1992 hematology report reflects that the veteran's 
hematocrit and hemoglobin were 53.6 and 17.8, respectively.  
A separate phlebotomy record dated in April 1992 reflects 
that 500 cc's were taken from the right arm.  

In relevant part, treatment records from the VA Medical 
Center in Tucson, Arizona for the period of April 1991 to 
August 1993 reflect that the hematocrit/hemoglobin was 
44.4/14.8 in May 1991 and 55.4/18.4 in February 1992.  A 
February 1992 entry reflects that the veteran had a skin 
lesion on his hand, which might be benign keratosis.  
Thereafter, a February 1992 entry reflects rule out 
malignancy versus benign keratotic lesions/actinic keratoses.  
The physical examination reflects: lower lip -extensive 
actinic damage; left ear - multiple scaling papules; and left 
hand - multiple scaling erythematous papules.  The assessment 
was actinic keratoses and actinic cheilitis.  The plan 
included liquid nitrogen to all, return to clinic in 6 
months, and sunscreen.  An August 1992 entry reflects 
dermatology visit for actinic keratosis reflects: routine 
follow-up.  History of treated actinic keratoses.  The entry 
reflects no melanoma history and treated for actinic 
cheilitis.  The physical examination reflects that the 
veteran was examined from the waist up.  Multiple discreet 
actinic keratoses were noted over both helices, dorsal 
forearms/hands.  The lip margins were intact.  The assessment 
was liquid nitrogen to the ears and forearms.  The plan 
included sunscreens, hats, and follow-up in one year.  An 
August 1992 entry reflects that the Red Cross told the 
veteran that his hematocrit was 55 - polycythemia was not 
listed on the problem list.  Entries dated in October 1992, 
December 1992, and February 1993 reflect polycythemia, past 
medical history of polycythemia, check complete blood count, 
and that the complete blood count done in October 1992 was 
stable.  An August 1993 entry reflects polycythemia - 
phlebotomy every two months.  The plan was to seek local 
phlebotomy next week.  

A statement from Dr. Steininger dated in August 1993 reflects 
polycythemia rubra.  

Testimony from the personal hearing held in August 1995 
reflects that the veteran was in the U.S. Navy and served at 
Iwo Jima with the invasion as part of the ground force.  T. 
at 3-4.  He was not issued any type of device to measure 
radiation.  T. at 4.  He has growths on his hands, ears, and 
face.  T. at 2.  They keep taking them off and the growths 
keep coming back.  T. at 2, 8.  Physicians have told him that 
radiation partly caused his skin condition, but it has never 
been pinpointed.  T. at 2, 5.  The VA dermatologist did not 
say the lesions were cancer types.  T. at 10.  The veteran's 
wife reported that he has never been diagnosed with either 
basal or squamous cell skin cancer.  T. at 8.  The veteran 
has to take blood thinner because his blood gets so thick and 
ever so often he has to have blood drained out.  T. at 2, 7.  
He has to do this often on account of it forcing him into a 
stroke.  T. at 2.  He is medicated with aspirin.  T. at 6.  
Dr. Gabroy first diagnosed him with a blood disorder in 1980.  
The veteran's wife testified that Dr. Rugerble did not 
diagnose his blood dyscrasia as poly[cythemia] in the 1950s 
and 1960s.  T. at 5.  The veteran was told he had bled and 
that something was wrong with his veins.  T. at 5.  That 
physician is deceased.  T. at 6.  

A VA treatment record dated in May 1998 reflects actinic 
keratoses of the hands improving on Efudex.  An August 1998 
entry reflects approximately 10-mm dry scaly raised sore on 
the left hand and four small dry scaly sores on the right 
hand.  The assessment reflects rule out skin cancer of the 
hands.  A dermatologist's evaluation reflects that the lesion 
had been present for years, was "cut out" a few years ago, 
and came back last year.  The veteran used Efudex for 
numerous actinic keratoses.  Treated in the past - wart.  
Past dermatologic history reflects no skin cancer.  On 
examination of the left wrist and hand, there was an 8-mm 
raised papule with a thick keratotic scale and two 
hemorrhages within.  The assessment was left hand (1) wart 
versus skin cancer and (2) multiple keratoses.  A shave 
biopsy and cryotherapy was planned.  The biopsy report dated 
in August 1998 reflects epidermoid cyst of the left dorsal 
hand and focal actinic keratosis in the overlying epidermis.  

A December 1998 handwritten note from Dr. Luke reflects that 
"we do not  have records for this patient.  We only keep 
records for seven years."  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  Robinette v. Brown, 8 
Vet. App. 69, 75 (1995).

On careful review of the evidence submitted, the Board finds 
that the claims for service connection are not well-grounded.  
The Board emphasizes that this decision is based on the fact 
that in July 1993, the RO requested that the veteran submit 
additional information to support his claim that his blood 
dyscrasia and actinic keratosis were due to radiation 
exposure.  By a May 1997 letter and pursuant to the Board's 
Remand, the RO afforded the veteran the opportunity to cite 
to, or to submit competent scientific or medical evidence 
that his blood dyscrasia and/or actinic keratosis were 
radiogenic diseases.  In November 1998, the veteran responded 
by letter that he had no further medical evidence concerning 
his blood disease or his illnesses, other than what has 
previously been found.  The Board has considered the 
testimony and statements made in support of the claims.  The 
veteran testified that no definitive relationship has been 
established between the actinic keratosis and his blood 
dyscrasia and radiation.  Where the determinative issue 
involves a medical diagnosis and etiology, competent medical 
evidence is required to fulfill not only the well-grounded 
claim requirement of 38 U.S.C.A. § 5107 (a) but to trigger 
the VA's duty pursuant to 38 C.F.R. § 3.311(a)(2).  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  

Competent evidence of record does not reflect that (1) the 
veteran has a radiogenic disease; (2) that the alleged 
radiogenic disease is related to an incident in-service; or 
(3) that the conditions generally are related to his military 
service.  Simply, the references made by a physician and a 
pathologist which reflect rule out skin cancer and that a 
well differentiated keratinizing squamous cell carcinoma 
could not be histologically excluded are not enough to well-
ground the claim for service connection for actinic 
keratosis.  Similarly, the evidence of record does not 
demonstrate that the polycythemia or the secondary 
erythrocytoses have been characterized by a physician as 
being the result of ionizing radiation exposure.  In that 
regard, the Board also observes that the medical evidence of 
record is silent as to references to the veteran's military 
service or exposure to radiation of any kind.  Because the 
veteran cannot meet his initial burden by relying on his own 
opinion or those of laypersons as to medical matters and has 
submitted no cognizable medical evidence to support his 
claims, the claims for service connection for a blood 
dyscrasia and actinic keratosis as a result of exposure to 
ionizing radiation are not well-grounded and must be denied.  
Further development pursuant to 38 C.F.R. § 3.311 is not 
permitted.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for a blood dyscrasia and 
actinic keratosis as a result of exposure to ionizing 
radiation.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996); 
Robinette, 8 Vet. App. at 77-78.




ORDER

Entitlement to service connection for actinic keratosis as a 
result of exposure to ionizing radiation is denied. 

Entitlement to service connection for a blood dyscrasia as a 
result of exposure to ionizing radiation is denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

